Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser,Sub-Investment Adviser or Administrator - Gross Assets Pursuant to Rule17g-1(d) Under the Investment CompanyAct of 1940 Provided by Dreyfus Investment Accounting & Support Department, Information Management Group, 718-315-2469 The number of other investment companies covered by the bonds as of January 2016, in answer to question 81(b) on Form N-SAR, is 163. January 2016 Gross Assets Amount of Bond Corporate Required Pursuant Corporate Registration Portfolio/Series Name Gross Asset Portfolio Registration to Rule 17g-1(d) Advantage Funds, Inc. Dreyfus Global Dynamic Bond Fund Advantage Funds, Inc. Dreyfus Global Real Return Fund Advantage Funds, Inc. Dreyfus Opportunistic Midcap Value Fund Advantage Funds, Inc. Dreyfus Opportunistic Small Cap Fund Advantage Funds, Inc. Dreyfus Opportunistic U.S. Stock Fund Advantage Funds, Inc. Dreyfus Strategic Value Fund Advantage Funds, Inc. Dreyfus Structured Midcap Fund Advantage Funds, Inc. Dreyfus Technology Growth Fund Advantage Funds, Inc. Dreyfus Total Emerging Markets Fund Advantage Funds, Inc. Dynamic Total Return Fund Advantage Funds, Inc. Total BNY Mellon Absolute Insight Funds, Inc. BNY Mellon Absolute Insight Multi-Strategy Fund BNY Mellon Funds Trust BNY Mellon Asset Allocation Fund BNY Mellon Funds Trust BNY Mellon Bond Fund BNY Mellon Funds Trust BNY Mellon Corporate Bond Fund BNY Mellon Funds Trust BNY Mellon Emerging Markets Fund BNY Mellon Funds Trust BNY Mellon Focused Equity Opportunities Fund BNY Mellon Funds Trust BNY Mellon Income Stock Fund BNY Mellon Funds Trust BNY Mellon Intermediate Bond Fund BNY Mellon Funds Trust BNY Mellon International Appreciation Fund BNY Mellon Funds Trust BNY Mellon International Equity Income Fund BNY Mellon Funds Trust BNY Mellon International Fund BNY Mellon Funds Trust BNY Mellon Large Cap Market Opportunities Fund BNY Mellon Funds Trust BNY Mellon Large Cap Stock Fund BNY Mellon Funds Trust BNY Mellon Massachusetts Intermediate Municipal Bond Fun BNY Mellon Funds Trust BNY Mellon Mid Cap Multi-Strategy Fund BNY Mellon Funds Trust BNY Mellon Money Market Fund BNY Mellon Funds Trust BNY Mellon Municipal Opportunities Fund BNY Mellon Funds Trust BNY Mellon National Intermediate Municipal Bond Fund BNY Mellon Funds Trust BNY Mellon National Municipal Money Market Fund BNY Mellon Funds Trust BNY Mellon National Short-Term Municipal Bond Fund BNY Mellon Funds Trust BNY Mellon New York Intermediate Tax-Exempt Bond Fund BNY Mellon Funds Trust BNY Mellon Pennsylvania Intermediate Municipal Bond Fund BNY Mellon Funds Trust BNY Mellon Short-Term U.S. Government Securities Fund BNY Mellon Funds Trust BNY Mellon Small Cap Multi-Strategy Fund BNY Mellon Funds Trust BNY Mellon Small/Mid Cap Multi-Strategy Fund BNY Mellon Funds Trust BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund BNY Mellon Funds Trust Total CitizensSelect Funds CitizensSelect Prime Money Market Fund CitizensSelect Funds CitizensSelect Treasury Money Market Fund CitizensSelect Funds Total Dreyfus Appreciation Fund, Inc. Dreyfus BASIC Money Market Fund, Inc. Dreyfus BNY Mellon Funds, Inc. Dreyfus Alternative Diversifier Strategies Fund Dreyfus BNY Mellon Funds, Inc. Dreyfus Emerging Markets Debt U.S. Dollar Fund Dreyfus BNY Mellon Funds, Inc. Dreyfus Global Emerging Markets Fund Dreyfus BNY Mellon Funds, Inc. Dreyfus Select Managers Long/Short Fund Dreyfus BNY Mellon Funds, Inc. Dreyfus Yield Enhancement Strategy Fund Dreyfus BNY Mellon Funds, Inc. Total Dreyfus Bond Funds, Inc. Dreyfus Municipal Bond Fund Dreyfus Cash Management Dreyfus Funds, Inc. Dreyfus Mid-Cap Growth Fund Dreyfus Government Cash Management Funds Dreyfus Government Cash Management Dreyfus Government Cash Management Funds Dreyfus Government Prime Cash Management Dreyfus Government Cash Management Funds Total Dreyfus Growth and Income Fund, Inc. Dreyfus High Yield Strategies Fund Dreyfus Index Funds, Inc. Dreyfus International Stock Index Fund Dreyfus Index Funds, Inc. Dreyfus S&P 500 Index Fund Dreyfus Index Funds, Inc. Dreyfus Smallcap Stock Index Fund Dreyfus Index Funds, Inc. Total Dreyfus Institutional Cash Advantage Funds Dreyfus Institutional Cash Advantage Fund Dreyfus Institutional Preferred Money Market Funds Dreyfus Institutional Preferred Money Market Fund Dreyfus Institutional Preferred Money Market Funds Dreyfus Institutional Preferred Plus Money Market Fund Dreyfus Institutional Preferred Money Market Funds Total Dreyfus Institutional Reserves Funds Dreyfus Institutional Preferred Government Money Market Dreyfus Institutional Reserves Funds Dreyfus Institutional Treasury and Agency Cash Advantage Dreyfus Institutional Reserves Funds Dreyfus Institutional Treasury Prime Cash Advantage Fund Dreyfus Institutional Reserves Funds Total Dreyfus Intermediate Municipal Bond Fund, Inc. Dreyfus International Funds, Inc. Dreyfus Emerging Markets Fund Dreyfus International Funds, Inc. Total Dreyfus Investment Funds Dreyfus/Newton International Equity Fund Dreyfus Investment Funds Dreyfus/Standish Global Fixed Income Fund Dreyfus Investment Funds Dreyfus Tax Sensitive Total Return Bond Fund Dreyfus Investment Funds Dreyfus Diversified Emerging Markets Fund Dreyfus Investment Funds Dreyfus/The Boston Company Small Cap Growth Fund Dreyfus Investment Funds Dreyfus/The Boston Company Small Cap Value Fund Dreyfus Investment Funds Dreyfus/The Boston Company Small/Mid Cap Growth Fund Dreyfus Investment Funds Total Page 1 of 3 Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser,Sub-Investment Adviser or Administrator - Gross Assets Pursuant to Rule17g-1(d) Under the Investment CompanyAct of 1940 Provided by Dreyfus Investment Accounting & Support Department, Information Management Group, 718-315-2469 The number of other investment companies covered by the bonds as of January 2016, in answer to question 81(b) on Form N-SAR, is 163. January 2016 Gross Assets Amount of Bond Corporate Required Pursuant Corporate Registration Portfolio/Series Name Gross Asset Portfolio Registration to Rule 17g-1(d) Dreyfus Investment Grade Funds, Inc. Dreyfus Inflation Adjusted Securities Fund Dreyfus Investment Grade Funds, Inc. Dreyfus Intermediate Term Income Fund Dreyfus Investment Grade Funds, Inc. Dreyfus Short Term Income Fund Dreyfus Investment Grade Funds, Inc. Total Dreyfus Investment Portfolios Core Value Portfolio Dreyfus Investment Portfolios MidCap Stock Portfolio Dreyfus Investment Portfolios Small Cap Stock Index Portfolio Dreyfus Investment Portfolios Technology Growth Portfolio Dreyfus Investment Portfolios Total Dreyfus Liquid Assets, Inc. Dreyfus Manager Funds I Dreyfus Research Long/Short Equity Fund Dreyfus Manager Funds II Dreyfus Balanced Opportunity Fund Dreyfus Midcap Index Fund, Inc. Dreyfus Municipal Bond Infrastructure Fund, Inc. Dreyfus Municipal Bond Opportunity Fund Dreyfus Municipal Cash Management Plus Dreyfus Municipal Funds, Inc. Dreyfus AMT-Free Municipal Bond Fund Dreyfus Municipal Funds, Inc. Dreyfus High Yield Municipal Bond Fund Dreyfus Municipal Funds, Inc. Total Dreyfus Municipal Income, Inc. Dreyfus New Jersey Municipal Bond Fund, Inc. General New Jersey Municipal Money Market Fund Dreyfus New York AMT-Free Municipal Bond Fund Dreyfus New York Municipal Cash Management Dreyfus New York Tax Exempt Bond Fund, Inc. Dreyfus Opportunity Funds Dreyfus Natural Resources Fund Dreyfus Opportunity Funds Dreyfus Strategic Beta Emerging Markets Equity Fund Dreyfus Opportunity Funds Dreyfus Strategic Beta Global Equity Fund Dreyfus Opportunity Funds Dreyfus Strategic Beta U.S. Equity Fund Dreyfus Opportunity Funds Total Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. Dreyfus California AMT-Free Municipal Bond Fund Dreyfus Premier GNMA Fund, Inc. Dreyfus GNMA Fund Dreyfus Premier Investment Funds, Inc. Dreyfus Diversified International Fund Dreyfus Premier Investment Funds, Inc. Dreyfus Global Infrastructure Fund Dreyfus Premier Investment Funds, Inc. Dreyfus Global Real Estate Securities Fund Dreyfus Premier Investment Funds, Inc. Dreyfus Large Cap Equity Fund Dreyfus Premier Investment Funds, Inc. Dreyfus Large Cap Growth Fund Dreyfus Premier Investment Funds, Inc. Total Dreyfus Premier Short-Intermediate Municipal Bond Fund Dreyfus Short-Intermediate Municipal Bond Fund Dreyfus Premier Worldwide Growth Fund, Inc. Dreyfus Worldwide Growth Fund Dreyfus Research Growth Fund, Inc. Dreyfus Short Duration Bond Fund Dreyfus State Municipal Bond Funds Dreyfus Connecticut Fund Dreyfus State Municipal Bond Funds Dreyfus Massachusetts Fund Dreyfus State Municipal Bond Funds Dreyfus Pennsylvania Fund Dreyfus State Municipal Bond Funds Total Dreyfus Stock Funds Dreyfus International Equity Fund Dreyfus Stock Funds Dreyfus International Small Cap Fund Dreyfus Stock Funds Dreyfus Small Cap Equity Fund Dreyfus Stock Funds Total Dreyfus Stock Index Fund, Inc. Dreyfus Strategic Municipal Bond Fund, Inc. Dreyfus Strategic Municipals, Inc. Dreyfus Tax Exempt Cash Management Funds Dreyfus California AMT-Free Municipal Cash Management Dreyfus Tax Exempt Cash Management Funds Dreyfus Tax Exempt Cash Management Dreyfus Tax Exempt Cash Management Funds Total Dreyfus Treasury & Agency Cash Management Dreyfus Treasury Prime Cash Management Dreyfus U.S. Treasury Intermediate Term Fund Dreyfus U.S. Treasury Long Term Fund Dreyfus Variable Investment Fund Appreciation Portfolio Dreyfus Variable Investment Fund Growth and Income Portfolio Dreyfus Variable Investment Fund International Equity Portfolio Dreyfus Variable Investment Fund International Value Portfolio Dreyfus Variable Investment Fund Money Market Portfolio Dreyfus Variable Investment Fund Opportunistic Small Cap Portfolio Dreyfus Variable Investment Fund Quality Bond Portfolio Dreyfus Variable Investment Fund Total General California Municipal Money Market Fund General Government Securities Money Market Funds, Inc. General Government Securities Money Market Fund General Government Securities Money Market Funds, Inc. General Treasury Prime Money Market Fund General Government Securities Money Market Funds, Inc. Total General Money Market Fund, Inc. General Municipal Money Market Funds, Inc. General Municipal Money Market Fund General Municipal Money Market Funds, Inc. Total General New York AMT-Free Municipal Money Market Fund General New York Municipal Money Market Fund Total Strategic Funds, Inc. Dreyfus Active MidCap Fund Strategic Funds, Inc. Dreyfus Conservative Allocation Fund Strategic Funds, Inc. Dreyfus Growth Allocation Fund Page 2 of 3 Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser,Sub-Investment Adviser or Administrator - Gross Assets Pursuant to Rule17g-1(d) Under the Investment CompanyAct of 1940 Provided by Dreyfus Investment Accounting & Support Department, Information Management Group, 718-315-2469 The number of other investment companies covered by the bonds as of January 2016, in answer to question 81(b) on Form N-SAR, is 163. January 2016 Gross Assets Amount of Bond Corporate Required Pursuant Corporate Registration Portfolio/Series Name Gross Asset Portfolio Registration to Rule 17g-1(d) Strategic Funds, Inc. Dreyfus MLP Fund Strategic Funds, Inc. Dreyfus Moderate Allocation Fund Strategic Funds, Inc. Dreyfus Select Managers Small Cap Growth Fund Strategic Funds, Inc. Dreyfus Select Managers Small Cap Value Fund Strategic Funds, Inc. Dreyfus U.S. Equity Fund Strategic Funds, Inc. Global Stock Fund Strategic Funds, Inc. International Stock Fund Strategic Funds, Inc. Total The Dreyfus Fund Incorporated The Dreyfus Socially Responsible Growth Fund, Inc. The Dreyfus Third Century Fund, Inc. The Dreyfus/Laurel Funds Trust Dreyfus Emerging Markets Debt Local Currency Fund The Dreyfus/Laurel Funds Trust Dreyfus Equity Income Fund The Dreyfus/Laurel Funds Trust Dreyfus Global Equity Income Fund The Dreyfus/Laurel Funds Trust Dreyfus High Yield Fund The Dreyfus/Laurel Funds Trust Dreyfus International Bond Fund The Dreyfus/Laurel Funds Trust Total The Dreyfus/Laurel Funds, Inc. General AMT- Free Municipal Money Market Fund The Dreyfus/Laurel Funds, Inc. Dreyfus BASIC S&P 500 Stock Index Fund The Dreyfus/Laurel Funds, Inc. Dreyfus Bond Market Index Fund The Dreyfus/Laurel Funds, Inc. Dreyfus Core Equity Fund The Dreyfus/Laurel Funds, Inc. Dreyfus Disciplined Stock Fund The Dreyfus/Laurel Funds, Inc. Dreyfus Floating Rate Income Fund The Dreyfus/Laurel Funds, Inc. Dreyfus Money Market Reserves The Dreyfus/Laurel Funds, Inc. Dreyfus Opportunistic Fixed Income Fund The Dreyfus/Laurel Funds, Inc. Dreyfus Tax Managed Growth Fund The Dreyfus/Laurel Funds, Inc. General Treasury & Agency Money Market Fund The Dreyfus/Laurel Funds, Inc. Total Total Gross Assets for the Complex AVAILABLE FIDELITY BOND COVERAGE $ Amount between Minimum and Available $ Fund of funds (Affiliated funds) Strategic Funds, Inc. Dreyfus Conservative Allocation Fund Strategic Funds, Inc. Dreyfus Growth Allocation Fund Strategic Funds, Inc. Dreyfus Moderate Allocation Fund Dreyfus Premier Investment Funds, Inc. Dreyfus Diversified International Fund Total Fund of funds Partial fund of funds (Market value) BNY Mellon Funds Trust BNY Mellon Asset Allocation Fund BNY Mellon Funds Trust BNY Mellon Large Cap Market Opportunities Fund BNY Mellon Funds Trust BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund Dreyfus Investment Funds Dreyfus Diversified Emerging Markets Fund Dreyfus BNY Mellon Funds, Inc. Dreyfus Yield Enhancement Strategy Fund Dreyfus BNY Mellon Funds, Inc. Dreyfus Alternative Diversifier Strategies Fund Total Gross Assets for the Complex excluding fund of funds and partial fund of funds (MV) Count of Portfolios Page 3 of 3
